Colt, J.
At the September term, 1884, of the district court, two indictments were found against the petitioner under section 5480, Rev. St., for sending letters through the mail in execution of a scheme to defraud. One indictment charges two offenses; and the other, three. These indictments were tried together in the district court, September 24, 1884, and the petitioner was found guilty on each. On October 14,1884, the indictments were remitted to the circuit court on motion of the district attorney. Section 1037, Rev. St. Motions in arrest of judgment were heard in the circuit court by Judge Webb, and overruled. Thereupon the defendant forfeited his bail, and left the country. In February, 1885, the circuit court granted him leave to file a new motion in arrest, on furnishing hew bail for his appearance in the circuit court. The main ground of this motion was that the district court had no power to remit indictments, under section 1037, to the circuit court after verdict, and that consequently the circuit court had no jurisdiction in these cases. This point was held to be well taken iii U. S. v. Haynes, 26 Fed. Rep. 857, and an entry was made on the docket of the circuit court sustaining the motion in arrest. On January 6, 1887, (29 Fed. Rep. 691,) the district court vacated the order of remission to the circuit court, and the circuit court directed that the papers be returned to the district court. The district court afterwards ordered a warrant to issue, and the petitioner was brought before that court, and sentenced to six months’ imprisonment, and a fine of one dollar on each indictment-, each six months to terminate and take effect at the same time on each indictment.
*769Upon this state of facts the question arises, on this petition, whether the proceedings of the district court are void for want of jurisdiction or other cause. Any more error in point of law can only be reviewed by the ordinary methods of appeal or writ of error. To entitle the petitioner to a discharge upon a writ of habeas corpus, the proceedings in the district court must be found to be void. Ex parte Parks, 93 U. S. 18, 21.
Section 5480, under which these indictments were found, provides as follows: “The indictment, information, or complaint, may severally charge offenses to the number of three, when committed within the same six calendar months; but the court thereupon shall give a single sentence,” etc.
It is said that two indictments were found against the petitioner, charging five distinct offenses, one indictment two, and the other three; that the statute prescribes that three offenses within the same six months are the utmost that the defendant shall be held to answer; and that, therefore, the indictments are void. It is further said that the two indictments were consolidated before trial under section 1024, Eev. St., and that consequently the petitioner was tried upon one indictment charging five offenses, committed within the same six calendar months. The mere fact, however, of the finding of two indictments charging more than three offenses within the same six months would not make both void. It may be the government might have been obliged to elect which indictment it would go to trial upon, and to enter a nolle prosequ/i, as to the other, but, because one indictment might be bad, it would not make both so. The indictments were tried together, but they were never in fact consolidated. The record shows a verdict of guilty was returned on each indictment. The petitioner was not held to answer and found guilty on a single indictment, charging five offenses, within the same six calendar months. He was hold to answer, convicted, and sentenced on one indictment charging two offenses, and on a second indictment charging three distinct offenses, and the most that can be said is that the second indictment, conviction, and sentence are illegal. So far a@ relates to the first indictment, the petitioner was lawfully convicted and sentenced, and, at least until the expiration of that sentence, he has no right to a discharge on writ of habeas corpus. Nor, as to this indictment, can it be said that the petitioner is deprived of his liberty without due process of law, or that he has been twice punished for the same offense, or twice put in jeopardy for the same offense. In passing sentence, the court ordered the time of the second sentence to expire with the first, and it is difficult, therefore, to see what injury has been caused to the defendant by this second sentence, except, perhaps, as to the one-dollar fine which was also imposed. If the terms of the two sentences had not run concurrently, but successively, and the petitioner had served out his sentence on the first indictment, and this application was made while he was serving out a sentence upon the second indictment, the case would be different, and many of the arguments now urged in behalf of the petitioner might be pressed with much force.
*770The case of U. S. v. Patterson, 29 Fed. Rep. 775, (just decided by Mr. Justice Bradley,) is' not applicable to the one before us. There the court imposed a sentence of imprisonment for five years on each indictment, the terms not to run concurrently, without specifying upon which indictment either of said terms is to be undergone. One term of five years had been served, and Mr. Justice Bradley held the judgment or sentence uncertain, and that'it must be construed as meaning that the terms ran concurrently, and discharged the prisoner.
Another ground relied upon by the petitioner is that a final disposition was made of these indictments in the circuit court, and that, therefore, the district court had no power to pass sentence. The circuit court held in U. S. v. Haynes, 26 Fed. Rep. 857, that, after conviction in the district court, these indictments could not be lawfully remitted to the circuit court under the statute. By this decision, which must be considered the law governing this petition, the circuit court had no jurisdiction over these cases, and consequently its acts were null and void, except as to the dismissal of the cases. The mere fact that an order was entered inadvertently that the motion in arrest of judgment be sustained cannot avail the petitioner, because the court had no power in the premises except that of dismissal for want of jurisdiction. Where a court has no jurisdiction, its judgments and orders are nullities. They are not voidable, but void, and they constitute no justification. Elliott v. Peirsol, 1 Pet. 333, 340; Griffith v. Frazier, 8 Cranch, 9; Mail Co. v. Flanders, 12 Wall. 130.
It having been held that this court had no jurisdiction over these indictments, it was proper to return them to the district court, and for the district court to proceed and pass sentence. Petition dismissed.